Citation Nr: 1231261	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-21 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to February 2006, with additional unverified prior active and inactive service.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned an initial 30 percent rating for it retroactively effective from July 30, 2007, the date of receipt of this claim.  The Veteran wants a higher initial rating for his PTSD.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been variances in the severity of the disability, in other words, times when it has been worse than at others).

This claim requires further development before being decided on appeal, however, so the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

When filing his July 2007 claim, the Veteran indicated he had received treatment for his PTSD at the Vet Center in Houston, Texas, beginning in June 2007, so starting the prior month.  The RO requested his treatment records from this Vet Center in September 2007 and, in response, the Vet Center submitted a clinical assessment dated in November 2007.  The clinical assessment included recitation of the Veteran's then current psychiatric symptoms and indicated he was participating in bi-weekly, or as-needed, individual counseling, and waiting to participate in group psychotherapy as well.  The commenting clinician noted that the Veteran's prognosis for significant change appeared marginal.  No further Vet Center records, specifically including those concerning the extent and severity of his psychiatric symptoms as recorded during his bi-weekly, or as-needed, individual counseling sessions, have been submitted or obtained.  Accordingly, these additional records, his complete Vet Center treatment records, need to be obtained before deciding his appeal inasmuch as the Board has constructive, if not actual, notice of the existence and potential relevance of these additional records.  See 38 C.F.R. § 3.159(c)(2) and (c)(3) (2011); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); and Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran also last had a VA mental status evaluation for compensation purposes in January 2008, so more than 41/2 years ago.  Thus, the only evidence of record available to the Board to adjudicate his claim consists of the Vet Center's November 2007 clinical assessment and that January 2008 VA compensation examination report.  He therefore needs to be reexamined to reassess the severity of his PTSD.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995). 

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to identify the sources of all additional evaluation or treatment he has received for his PTSD since November 2007, the records of which have not been previously identified, requested, and obtained.  This includes, but is not limited to, records of any additional evaluation or treatment he has received at the Vet Center in Houston, Texas.

With any necessary authorization (completion and submission of any updated VA Form 21-4142), attempt to obtain all identified records.  If the records identified are not in the possession of a Federal department or agency, then the efforts to obtain them are governed by 38 C.F.R. § 3.159(c)(1) (2011), whereas subpart (c)(2) controls if they are in the possession of a Federal department or agency.  So make as many attempts as are necessary depending on the type of records identified.  Also appropriately notify him of any inability to obtain any identified records, as required by 38 C.F.R. § 3.159(e)(1) (2011). 

2.  Upon receipt of all additional records, schedule another VA compensation examination to reassess the severity of the Veteran's PTSD.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this claim for a higher rating, as it would require rating this disability based on the existing evidence on file.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial-rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record rather than summarily denied because an initial-rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

The examiner must discuss the rationale for all opinions expressed, whether favorable or unfavorable, based on the results of the examination and information obtained from review of the record. 

3.  Then readjudicate this claim in light of the additional evidence that has been obtained since the April 2009 Statement of the Case (SOC).  If additional compensation is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


